Conlan, J.
Appeal from an order denying a motion to vacate an order for the examination of third parties in supplementary proceedings.
The affidavit is on information and belief, and the affiant’s source of information does not satisfy us that the order should stand.
The relation of his information to the third parties is not given, except that he was a representative, but in what capacity is not shown, nor does his conversation with the plaintiff strengthen the affidavit. We think it falls within the ruling in 28 App. Div. 22, and 19 Misc. Rep. 670, and must, therefore, be reversed. Order appealed from reversed, with costs.
O’Dwyer and McCarthy, JJ., concur.
Order reversed, with costs.